Case 1:20-cv-00005-DLF Document1 Filed 01/02/20 Page 1of 3

UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA

 

THOMAS J. ALSTON CASE NO.
4020 Southern Ave, SE
Washington, D.C. 20020
(240) 432-0927
Plaintiff,

VS.

TRANS UNION, LLC
555 WEST ADAMS STREET
CHICAGO, IL 60661
Defendant.

 

TRANS UNION, LLC’S NOTICE OF REMOVAL

 

Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant Trans Union, LLC (“Trans
Union”) hereby removes the subject action from the Superior Court of the District of Columbia to
the United States District Court for the District of Columbia, on the following grounds:

1. Plaintiff Thomas J. Alston served Trans Union on or about December 12, 2019,
with a Complaint, Initial Order And Addendum and a Summons filed in the Superior Court of the
District of Columbia. Copies of the Complaint, Initial Order And Addendum and Summons are
attached hereto, pursuant to Federal Rule of Civil Procedure 5.2, as Exhibit A, Exhibit B and
Exhibit C, respectively. No other process, pleadings or orders have been served on Trans Union.

2. Plaintiff makes claims under, alleges that Trans Union violated and alleges that
Trans Union is liable under the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq. (the “FCRA”).

See Complaint ff 1 and 18-28.
Case 1:20-cv-00005-DLF Document 1 Filed 01/02/20 Page 2 of 3

3. This Court has original jurisdiction over the subject action pursuant to 28 U.S.C.
§ 1331 since there is a federal question. As alleged, this suit falls within the FCRA which thus
supplies this federal question.

4. Pursuant to 28 U.S.C. § 1441, et seq., this cause may be removed from the Superior
Court of the District of Columbia to the United States District Court for the District of Columbia.

5. Notice of this removal will promptly be filed with the Superior Court of the District

of Columbia and served upon all adverse parties.
WHEREFORE, Defendant Trans Union, LLC, by counsel, removes the subject action from
the Superior Court of the District of Columbia to this United States District Court, District of

Columbia.

Respectfully submitted,

fsf
Regine Francois, Esq. (DC Bar ID #982637)
Francois Legal Group, LLC

9701 Apollo Drive, Ste. 301

Largo, MD 20774

Telephone: (301) 358-0377

E-Mail: rfrancois@flegalgroup.com

Counsel for Defendant Trans Union, LLC

Page 2 of 3
Case 1:20-cv-00005-DLF Document1 Filed 01/02/20 Page 3 of 3

CERTIFICATE OF SERVICE

 

The undersigned hereby certifies that a copy of the foregoing has been filed electronically
on the 2nd day of January, 2020. Notice of this filing will be sent to the following parties by

operation of the Court’s electronic filing system. Parties may access this filing through the Court’s

electronic filing.

| None | _|

The undersigned further certifies that a true copy of the foregoing was served on the

 

following parties via First Class, U.S. Mail, postage prepaid, on the 2nd day of January, 2020,

properly addressed as follows:

 

Pro Se Plaintiff

Thomas J. Alston

4020 Southern Ave, SE
Washington, D.C. 20020

 

 

 

 

/s/

Regine Francois, Esq. (DC Bar ID #982637)
Francois Legal Group, LLC

9701 Apollo Drive, Ste. 301

Largo, MD 20774

Telephone: (301) 358-0377

E-Mail: rfrancois@flegalgroup.com

Counsel for Defendant Trans Union, LLC

Page 3 of 3
